             Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND

JENNIFER SCHULTZ
9518 Baltimore Ave                                     Civil Case No.:
Laurel, MD 20723

                     Plaintiff,                        COMPLAINT

     vs.                                               JURY TRIAL DEMANDED

ROME TECHNOLOGIES, INC.
412 Headquarters Drive, Suite 4
Millersville, MD 21108

2421 Mountain Rd
Pasadena, MD 21122

      SERVE RESIDENT AGENT:
      Scott Victor Rome
      412 Headquarters Drive, Suite 4
      Millersville, MD 21108

SCOTT V. ROME,
412 Headquarters Drive, Suite 4
Millersville, MD 21108

                     Defendants.



           Plaintiff Jennifer Schultz, by and through her attorneys, hereby files this Complaint

against Defendants Rome Technologies, Inc. and Scott V. Rome, and alleges of her own

knowledge and conduct and upon information and belief as to all other matters, as follows:

                                    PRELIMINARY STATEMENT

1.         Plaintiff brings this action against Rome Technologies, Inc. and Scott V. Rome

(collectively “Defendants”), to recover unpaid overtime wages, liquidated damages and

reasonable attorneys’ fees and costs under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq. and attendant regulations at 29 C.F.R. § 516 et seq.
          Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 2 of 11



2.     Plaintiff also brings this action against Defendants to recover unpaid back wages,

overtime pay, treble damages and reasonable attorneys’ fees and costs under the Maryland Wage

and Hour Law (“MWHL”), Md. Code. Ann. Lab. & Empl. § 3-401 et seq. and the Maryland

Wage Payment and Collection Law (“MWPCL”), Md. Code. Ann. Lab. & Empl. § 3-501 et seq.

3.     Defendants employed Plaintiff as a field trainer who performed primary job duties that do

not fall within any exemptions from overtime under the FLSA, MWHL and MWPCL.

4.     Defendants misclassified Plaintiff as an exempt employee, paid her a fixed salary

regardless of how many hours she worked per week, and therefore failed to pay overtime wages

at the mandated time and a half rate for each hour she worked in excess of forty (40) per

workweek, in violation of 29 U.S.C. § 207 and Md. Code Ann., Lab. & Empl. §§ 3-415, 3-420

and 3-501 et seq.

5.     Defendants have willfully and intentionally committed violations of the above-described

statutes and corresponding regulations, in the manner described herein.

6.     Defendants were sent a pre-suit demand letter but elected not to resolve this matter

without judicial intervention.

                                 JURISDICTION AND VENUE

7.     This Court has subject-matter jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 because Plaintiff’s claims raise a federal question under 29 U.S.C. § 201 et seq.

8.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to

28 U.S.C. §1367 because those claims derive from a common nucleus of operative facts as

Plaintiff’s federal claims.

9.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 (b) and (c) because

Defendants employed Plaintiff in this district and a substantial part of the acts or omissions



                                                2
             Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 3 of 11



giving rise to this action occurred in this district and Defendants are subject to personal

jurisdiction in this district.

                                                THE PARTIES

10.        Defendant Rome Technologies, Inc. (“Rome Technologies”) is a domestic for-profit

entity created and existing under and by virtue of the laws of the State of Maryland.

11.        According to the public records on the Maryland Department of Assessments &

Taxation website 1 , Rome Technologies maintains a principal office at 412 Headquarters

Drive, Suite 4, Millersville, MD 21108 and a mailing address at 2421 Mountain Rd.,

Pasadena, MD 21122-1211.

12.        Rome Technologies’ headquarters is also at 2421 Mountain Rd., Pasadena, MD

21122-1211.

13.        According to its website, 2 Rome Technologies is engaged in business in the collision

repair industry and provides software and services to auto shops across the country.

14.        Defendant Scott V. Rome (“Rome”) is the owner and shareholder of Rome

Technologies.

15.        According to the company’s website, Mr. Rome is also the President of Rome

Technologies.

16.        According to the public records on the Maryland Department of Assessments &

Taxation website, Mr. Rome is also the designated resident agent of Rome Technologies at the

address 412 Headquarters Drive, Suite 4, Millersville, MD 21108.

17.        Mr. Rome is personally involved in the daily operation of Rome Technologies.

18.        Mr. Rome is present at Rome Technologies’ offices on a regular basis.


1
    https://egov.maryland.gov/BusinessExpress/EntitySearch.
2
    http://www.rometech.com/.

                                                         3
             Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 4 of 11



19.     Mr. Rome is personally involved in the daily management of the Rome Technologies’

employees.

20.     Mr. Rome has personally determined the compensation policies and work schedules,

duties and conditions of the Rome Technologies’ employees.

21.     Mr. Rome possesses and exercises the authority to hire and fire Rome Technologies’

employees.

22.     Mr. Rome was personally involved in the hiring of Plaintiff.

23.     Mr. Rome was personally involved in determining the compensation of Plaintiff.

24.     Mr. Rome was personally involved in the work schedules, duties and conditions of

Plaintiff.

25.     Plaintiff Jennifer Schultz is a resident of the County of Prince George’s and State of

Maryland.

26.     Plaintiff was employed by Defendants from approximately January 2017 through

November 2018.

                                 FACTUAL ALLEGATIONS

27.     Defendants have operated and controlled an enterprise engaged in commerce as

defined under the FLSA.

28.     Defendants have generated over $500,000 in revenue per year.

29.     Defendants have had two (2) or more employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce.

30.     Defendants have engaged in ordinary commercial activities within the meaning of the

FLSA that result in sales made or business done.

31.     Defendants were the “employers” of Plaintiff within the meaning of 29 U.S.C. §



                                                4
           Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 5 of 11



203(d) of the FLSA and Md. Code Ann., Lab. & Empl. §§ 3-101, 3-401 and 3-501.

32.      Defendants hired Plaintiff and determined the rate and method of the payment of her

wages.

33.      Defendants controlled the work schedules, duties, protocols, applications, assignments

and conditions of employment of Plaintiff.

34.      Plaintiff was employed by Defendants as a field trainer.

35.      Plaintiff was required and regularly traveled to the clients’ shops across the country.

36.      When Plaintiff traveled to the clients’ shops, she almost always, if not always, traveled

with a senior trainer.

37.      The senior trainer and Plaintiff traveled to the clients’ shops to show the clients’ staff

how to use Rome Technologies’s software.

38.      Plaintiff’s primary job duties did not fall within any exemptions from overtime under

the FLSA, MWHL and MWPCL.

39.      Plaintiff’s primary job duties did not include the exercise of discretion and

independent judgment.

40.      Plaintiff was paid twice a month – on the 15th and the last day of the month.

41.      Plaintiff was compensated on a fixed salary basis, regardless of how many hours she

worked per week.

42.      Plaintiff’s annual salary was approximately $65,000 when she was separated from the

company.

43.      Plaintiff was promised, but did not always receive, a bonus at a rate of $1,500, if she

worked more than three weeks in the field in a month.

44.      During the workweeks in which Plaintiff traveled to the clients’ shops, she regularly



                                                  5
          Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 6 of 11



worked more than forty hours per week.

45.     Defendants classified Plaintiff as an exempt employee.

46.     Defendants misclassified Plaintiff as an exempt employee.

47.     Defendants knew Plaintiff regularly worked overtime but still failed to pay Plaintiff

the federal and state mandated overtime wages at a rate of not less than one and one-half (1.5)

times the regular rate of pay for hours worked in excess of forty (40) in a workweek.

48.     Defendants’ wrongful acts and/or omissions/commissions, as alleged herein, were not

made in good faith, or in conformity with or in reliance on any written administrative

regulation, order, ruling, approval, or interpretation by the state and/or U.S. Department of

Labor and/or any state department of labor, or any administrative practice or enforcement

practice or enforcement policy of such departments.

49.     Defendants’ violations of the above-described federal and state wage and hour statutes

and regulations were willful, arbitrary, unreasonable and in bad faith.

                                FIRST CLAIM FOR RELIEF
      (Violation of the Fair Labor Standards Act and the Code of Federal Regulations)

50.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

51.     Section 207(a)(1) of the FLSA provides that “no employer shall employ any of his

employees ... for a workweek longer than forty hours unless such employee receive

compensation for his employment in excess of the hours above specified at a rate not less than

one and one-half times the regular rate at which he is employed.”

52.     Plaintiff was an “employee” under 29 U.S.C. § 203(e) and thus covered by the FLSA,

29 U.S.C. § 207(a)(1).

53.     Defendants were the “employers” of Plaintiff under 29 U.S.C. § 203(d).


                                                 6
          Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 7 of 11



54.     Defendants, as Plaintiff’s employers, were obligated to compensate Plaintiff for

overtime hours worked, at the overtime rate.

55.     Plaintiff worked overtime in multiple workweeks.

56.     Plaintiff was entitled to, and is owed, overtime pay at the rate of one and one-half (1 ½)

times the regular rate of pay for hours worked in excess of forty (40) hours in a given workweek.

57.     Defendants have failed and refused to compensate Plaintiff properly and as required by

law for numerous overtime hours worked.

58.     Defendants’ uniform conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary and in bad faith.

59.     Because Defendants willfully violated the FLSA, a three (3) year statute of limitations

shall apply to such violation, pursuant to 29 U.S.C. § 255.

60.     As a result of Defendants’ uniform policy and practice described above, Plaintiff was

illegally deprived of overtime wages earned, in such amounts to be determined at trial, and is

entitled to recovery of such total unpaid amounts, liquidated damages, costs, reasonable

attorneys’ fees and other compensation pursuant to 29 U.S.C § 216(b).

                               SECOND CLAIM FOR RELIEF
                          (Violation of the Maryland Wage and Hour Law)

61.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

62.     The Maryland Wage and Hour Law requires each employer shall pay an overtime

wage of at least 1.5 times the usual hourly wage. Md. Code Ann., Lab. & Empl. §§ 3-415, 3-

420.

63.     Plaintiff was an “employee” covered by the Maryland Wage and Hour Law.

64.     Defendants were the “employers” of Plaintiff under Md. Code Ann., Lab. & Empl. §§


                                                7
          Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 8 of 11



3-101, 3-401.

65.     Defendants, as Plaintiff’s employers, were obligated to compensate Plaintiff for

overtime hours worked, at the overtime rate.

66.     Plaintiff worked overtime in multiple workweeks.

67.     Plaintiff was entitled to, and are owed, overtime pay at the rate of one and one-half (1 ½)

times the regular rate of pay for hours worked in excess of forty (40) hours in a given workweek.

68.     Defendants have failed and refused to compensate plaintiff properly as required by law

for numerous overtime hours worked.

69.     Defendants’ uniform conduct and practices, as described above, were willful, intentional,

unreasonable, arbitrary and in bad faith.

70.     As a result of Defendants’ uniform policy and practice described above, Plaintiff was

illegally deprived of overtime wages earned, in such amounts to be determined at trial, and is

entitled to recovery of such total unpaid amounts, liquidated damages, costs, reasonable

attorneys’ fees and other compensation pursuant to Md. Code Ann., Lab. & Empl. § 3-427.

                                THIRD CLAIM FOR RELIEF
                  (Violation of the Maryland Wage Payment and Collection Law)

71.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

72.     Defendants have failed and continue to fail to pay to Plaintiff earned wages, which are

due and owing to her.

73.     Section 3-501(c) of MWPCL defines wages as including “overtime wages.”

74.     Section 3-502 of the MWPCL requires an employer to pay all wages earned “at least

once in every 2 weeks or twice in each month.”

75.     Defendants violated Section 3-502 of the MWPCL by failing to pay plaintiff earned


                                                 8
         Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 9 of 11



overtime wages on time.

76.    Section 3-505 of the MWPCL requires employers to pay an employee “all wages due

for work that the employee performed before the termination of employment, on or before the

day on which the employee would have been paid the wages if the employment had not been

terminated.”’

77.    Defendants violated Section 3-505 by failing to pay Plaintiff her overtime wages at

any time on or before the employment relationship between the parties terminated or when

they became due under the Maryland Wage Payment and Collection Law.

78.    The aforesaid actions and/or omissions of defendant are in contravention of the

Maryland Wage Payment and Collection Law. Maryland Employment & Labor Code Ann.,

Sec. 3-505.

79.    The Court is permitted to award Plaintiff treble damages and reasonable counsel fees

for any violation of the Maryland Wage Payment Collection Law. Md. Code Ann., Lab. &

Empl. 3-507.2.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands declaratory and monetary judgment and relief against

Defendants, and each of them, individually, jointly and severally, as follows:


       (A)       A declaratory judgment that Defendants’ wage practices alleged herein violate the

overtime provisions of the Fair Labor Standards Act, 29 U.S.C. §201 et seq., and attendant

regulations at 29 C.F.R. §516 et seq.;

       (B)      A declaratory judgment that Defendants’ wage practices alleged herein violate

overtime provisions of the Maryland Wage and Hour Law (“MWHL”), Md. Code. Ann. Lab. &




                                                 9
         Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 10 of 11



Empl. § 3-401 et seq., and the Maryland Wage Payment and Collection Law (“MWPCL”), Md.

Code. Ann. Lab. & Empl. § 3-501 et seq.;

       (C)     Judgment for unpaid overtime wages to which Plaintiff is lawfully entitled

pursuant to the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and attendant regulations at 29

C.F.R. §516 et seq.;

       (D)     Judgment for unpaid overtime wages to which Plaintiff is lawfully entitled

pursuant to the MWHL and MWPCL;

       (E)     Judgment for liquidated damages pursuant to the Fair Labor Standards Act, 29

US.C. §201 et seq., and attendant regulations at 29 C.F.R. §516 et seq., in an amount equal to the

total amount owed to Plaintiff during the applicable statutory period;

       (F)     Judgment for liquidated damages pursuant to the MWHL in an amount equal to

the total amount owed to Plaintiff during the applicable statutory period;

       (G)     Judgment for treble damages pursuant to the MWPCL. Md. Code. Ann. Lab. &

Empl. § 3-507.;

       (H)     An Order directing Defendants to pay Plaintiff pre and post-judgment interest,

reasonable attorney’s fees and all costs connected with this action pursuant to the FLSA, MWHL

and MWPCL;

       (I)     Judgment for any and all civil penalties to which Plaintiff may be entitled; and

       (J)     Such other and further relief as to this Court may deem necessary, just and proper.

                                        JURY DEMAND

       Plaintiff, by and through her attorneys, hereby demand a trial by jury pursuant to Rule 38

of the Federal Rules of Civil Procedure and the court rules and statutes made and provided with

respect to the above entitled claims.



                                                10
        Case 1:19-cv-01268-JMC Document 1 Filed 04/30/19 Page 11 of 11




Dated: April 30, 2019               Respectfully submitted,


                              By:   s/ James Edward Rubin
                                    James Edward Rubin
                                    THE RUBIN EMPLOYMENT LAW FIRM, PC
                                    600 Jefferson Plaza, Suite 204
                                    Rockville, MD 20852
                                    jrubin@rubinemploymentlaw.com
                                    T: (301) 760-7914
                                    jrubin@rubinemploymentlaw.com

                                    Local Counsel for Plaintiff

                                    Jason T. Brown (to seek pro hac vice admission)
                                    BROWN, LLC
                                    111 Town Square Place, Suite 400
                                    Jersey City, New Jersey 07310
                                    T: (877) 561-0000
                                    F: (855) 582-5297
                                    jtb@jtblawgroup.com

                                    Lead Counsel for Plaintiff




                                      11
